Citation Nr: 1221941	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

2.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In October 2008, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  In December 2008 and October 2010, the Board remanded the issues on appeal to the RO for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran has the following service connected disabilities:  left ankle injury, postoperative fusion, evaluated as 20 percent disabling; postoperative right ankle fusion due to altered gait, 30 percent; right knee traumatic arthritis, limitation of extension, 30 percent; left lower extremity reflex sympathetic dystrophy, 20 percent; postoperative left ankle fusion with history of injury, 20 percent; right knee traumatic arthritis, 10 percent; left elbow fracture, 10 percent; left foot hammertoes, 10 percent; and he has also been awarded a TDIU due to service-connected disabilities, effective August 25, 1999.

2.  The Veteran has been shown to have service-connected disabilities that result in the permanent loss of use of his left foot.  

3.  In a rating decision dated in December 2011, the RO granted entitlement to specially adapted housing.

CONCLUSIONS OF LAW

1.  The criteria for the award of a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.808 (2011).

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. § 2101 (a), (b) (West 2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, which represents a complete grant of the benefit sought.   Further, because the application of the law to the undisputed facts is dispositive of the Veteran's special home adaptation appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Automotive and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The Veteran has the following service-connected disabilities:  left ankle injury, postoperative fusion, evaluated as 20 percent disabling; postoperative right ankle fusion due to altered gait, 30 percent; right knee traumatic arthritis, limitation of extension, 30 percent; left lower extremity reflex sympathetic dystrophy, 20 percent; postoperative left ankle fusion with history of injury, 20 percent; right knee traumatic arthritis, 10 percent; left elbow fracture, 10 percent; left foot hammertoes, 10 percent; and he has also been awarded a TDIU due to service-connected disabilities, effective August 25, 1999.

The Veteran does not report, and the evidence of record does not indicate, that his service-connected disabilities cause loss or loss of use of one or both hands, any impairment of vision, or ankylosis of the hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  Instead, he asserts that he has loss of use of his feet and thus is entitled to automobile and/or adaptive equipment.

In March 2006 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran was noted to have fused left and right ankles.  He was indicated to be wheelchair bound due to recent right foot hammer toe and left shoulder surgery.  As such, the examiner could not assess his gait, weight bearing ability of the Veteran's lower extremities, or opine as to the Veteran's need to use braces, crutches, canes, or a wheelchair on a regular or constant basis. 

At his hearing in October 2008, the Veteran reported that he used a wheelchair and cane for mobility, that he had poor balance, and that he could walk for 50 to 100 feet with the use of a cane.

On VA examination in March 2011, the Veteran reported that he did not drive a car due to difficulty with operating the foot pedals due to bilateral ankle limitations, left hammertoe deformities, and left lower extremity reflex sympathetic dystrophy.  He used a cane to assist with mobility in the community and in the home.  He also had a power scooter and a wheelchair that he used when out in the community.  The Veteran reported that standing was limited to 30 minutes, and walking was limited to 15 minutes on a flat surface, at a slow pace, and with use of a cane.  He indicated that he could walk approximately 50-75 feet with use of a cane; longer distances required the use of the wheelchair or scooter.  He stated that he was able to lift no more than 20 pounds with both upper extremities due to bilateral shoulder issues and left elbow complaints.  He was independent with writing, feeding, grooming, dressing his upper body, and brushing his teeth.  On examination, he ambulated slowly with a cane down the length of a 60 foot long hallway.  His gait was unusual in that he stepped down flat with each foot rather than moving his ankle to transition from heel to toe with each step.  He was unable to walk on his heels or toes due to limited movement of both ankles, bilateral ankle pain, and left foot pain.  He lost balance with tandem gait.  His visual acuity was grossly intact as evidenced by ability to read small print from paper without the use of corrective lenses.  Upper extremity strength was 5/5 and symmetric bilaterally for shoulder abduction, elbow flexion, elbow extension, wrist extension, finger flexion, and thumb abduction.  

Examination of the left and right ankles showed that the ankles were fixed in a neutral position, with no active or passive dorsiflexion, plantar flexion, inversion, or eversion beyond the neutral fixed position.  

The Veteran lacked 20 degrees of extension of the right knee; flexion was from 20 to 100 degrees with pain at the end of the range of motion.  There was full range of left elbow extension.  Flexion was from zero to 130 degrees with pain at the end of the range.  He was tender to palpation over each of the metatarsophalangeal joints and each of the interphalangeal joints of the five toes of the left foot.  There was no tenderness to palpation of the metatarsals, heel, longitudinal arch, or Achilles tendon.  There was evidence of painful motion and painful manipulation of the foot, when the examiner attempted to passively move the toes, which were fixed in abnormal positions.  The arch was normal.  Hammertoe deformities were present in all toes, and these resulted in abnormal weight bearing.  Deep tendon reflexes were absent at both Achilles tendons, likely due to ankle fusion surgeries.

The examiner stated that the Veteran had partially but not totally lost the use of both feet.  The right and left feet disabilities were moderately severe, as manifested by his significant limitation of bilateral ankle range of motion due to bilateral ankle fusion, which limited his tolerance for all weight-bearing activities due to chronic residual pain and which significantly interfered with his gait.  The examiner also noted that the Veteran's left lower limb reflex sympathetic dystrophy and left fixed hammertoe deformities further contributed to loss of use of the left foot.  

Based on the findings in the March 2011 VA examination that show a fixed left ankle with no active or passive dorsiflexion, plantar flexion, inversion, or eversion possible; absent Achilles tendon reflex; constant tenderness and painful manipulation of the foot; and the lack of any active or passive movement of the toes due to hammertoe deformities, the Board finds that the Veteran has a loss of use of the left foot.  As the record shows that he has a permanent loss of use of his left foot, a certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment is warranted.

Special Home Adaptation Grant

In light of the RO's December 2011 grant of specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as the latter benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a). 


ORDER

Entitlement to automobile or automobile adaptive equipment is granted subject to the legal criteria governing the payment of monetary benefits.

Entitlement a special home adaptation grant is denied as moot.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


